Citation Nr: 0217316	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
July 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim seeking 
entitlement to an increased (compensable) rating for 
malaria, and service connection for bilateral hearing loss 
and a skin disability. 


REMAND

In January 2002, the veteran indicated that he wished to 
have a Travel Board hearing.  After a hearing was scheduled 
and canceled in October 2002, a letter was sent to the 
appellant later that month, asking him to clarify what type 
of hearing he wished to have.  The appellant returned the 
letter in November 2002, and clarified that he wished to 
have a Travel Board hearing before a member of the Board at 
the regional office.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule a hearing for the 
appellant  before a member of the Board 
traveling to the RO for the purpose of 
conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, 
and a Supplemental Statement of the Case need not be issued. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




